 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RODNEY D. SPARKS,                             Case No. 1:18-cv-00778-JDP
12                        Plaintiff,
                                                     ORDER TO SHOW CAUSE WHY CASE
13                        v.                         SHOULD NOT BE DISMISSED FOR
14     COMMISSIONER OF SOCIAL                        FAILURE TO PROSECUTE AND FAILURE
       SECURITY,                                     TO COMPLY WITH A COURT ORDER
15
                          Defendant.
16                                                   FOURTEEN-DAY DEADLINE

17
            Plaintiff Rodney D. Sparks (“claimant”) appealed defendant’s decision denying his
18
     application for Social Security benefits by filing a complaint before this court on June 7, 2018.
19
     ECF No. 1. The court issued a scheduling order on June 14, 2018. ECF No. 5. The scheduling
20
     order provides that the Commissioner was to serve a copy of the administrative record on
21
     appellant and file it with the court by November 13, 2018. Id. The commissioner lodged the
22
     administrative record with the court on November 13, 2018, ECF No. 10, but did not serve
23
     claimant with a copy of the administrative record until March 1, 2019, ECF No. 12.
24
            Pursuant to the scheduling order, claimant was to serve on respondent a letter brief
25
     outlining the reasons why he contends that a remand is warranted by March 31, 2019. ECF No.
26
     5. A separate proof of service reflecting that the letter brief was served on respondent was to be
27
     filed with the court. Id. To date, claimant has filed no such proof of service.
28
                                                       1
 1            To manage our docket effectively, we impose deadlines on litigants and require litigants

 2   to meet those deadlines. When a claimant fails to comply with court-imposed deadlines, we may

 3   dismiss the claimant’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.

 4   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our

 5   sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at

 6   least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but a district court

 7   has a duty to administer justice expeditiously and avoid needless burden for the parties. See

 8   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 9            We will give claimant the opportunity to explain why the court should not dismiss the

10   case for failure to prosecute. Claimant’s dilatory actions have delayed the case. To manage our

11   docket and prevent further delays, claimant’s response to this order must also be accompanied by

12   his opening brief, in accordance with paragraph six of the scheduling order. ECF No. 5.

13   Claimant’s failure to respond to this order will constitute a failure to comply with a court order

14   and result in dismissal of this case.1

15            Accordingly, claimant must file his opening brief and show cause within fourteen (14)

16   days of the date of entry of this order why the court should not dismiss his case for failure to

17   prosecute.

18
     IT IS SO ORDERED.
19

20
     Dated:       July 29, 2019
21                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24   No. 205
25

26
27
     1
      Unless claimant shows cause, the status conference currently scheduled for August 14, 2019
28   will be cancelled.
                                                     2
